UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4169


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ANTONIO EDWARD BATTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cr-00190-RLW-1)


Argued:   January 27, 2010                 Decided:   March 16, 2010


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Amy Leigh Austin, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant.   Michael Ronald Gill, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.
ON BRIEF: Michael S. Nachmanoff, Federal Public Defender,
Patrick L. Bryant, Research and Writing Attorney, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Alexandria, Virginia,
Richard Daniel Cooke, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio Battle (“Battle”) was indicted on five counts

of manufacturing counterfeit United States currency in violation

of   18   U.S.C.   § 471    and    two    counts    of   passing    counterfeit

currency in violation of 18 U.S.C. § 472.                After a jury trial,

Battle    was   convicted   on     all   seven   counts.     Battle     appeals,

arguing that the district court erred in denying his motion to

suppress evidence and in entering separate (though concurrent)

sentences on the five manufacturing counts.                 For the reasons

that follow, we affirm.



                                         I.

            Battle   does    not    challenge      the   sufficiency     of   the

evidence to support his convictions and so we briefly summarize

the facts. The manufacturing counts of the indictment arose from

the seizure of documents containing computer-generated images of

United States currency from Battle’s backpack after a traffic

stop on February 28, 2008. The passing counts arose from events

occurring the day after the traffic stop, February 29, 2008, and

on March 16, 2008, when Battle used counterfeit $100 notes to

make purchases at Wal-Mart. Battle was identified as the person

passing the notes at Wal-Mart through an internal investigation,

which included examination of cash register tapes in conjunction

with   video    surveillance      from   security    cameras.      In   addition,

                                         2
Battle’s       criminal       agency    was    confirmed     by     the    cashier      who

handled the March transaction, Desdemona Garrison, who had been

dating Battle’s son for three years. Garrison thought that the

notes looked and felt “funny” but Battle told Garrison that the

money    was    stiff     because      it     was   tax    rebate       money.   Garrison

accepted the notes, believing that Battle would not give her

counterfeit currency.



                                              II.

                                              A.

               Prior     to     trial,      Battle     moved       to     suppress      the

counterfeit notes found in his backpack during the February 28,

2008, traffic stop.            After an evidentiary hearing, the district

court denied the motion to suppress, inter alia, based on its

finding    and     conclusion,         announced     from    the    bench,       that   the

seizure resulted from a proper inventory search of the vehicle.

J.A. 78-84.        Battle contends that the district court erred in

denying the motion.

               When considering a district court’s ruling on a motion

to suppress evidence, we review the district court’s finding of

facts for clear error and its legal conclusions de novo.                           United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).                              Because

the     district       court    denied      Battle’s      motion    to    suppress,      we

construe the evidence adduced at the suppression hearing in the

                                               3
light    most   favorable       to    the   government.           United     States     v.

Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

                                            B.

             Battle     was    the    front      seat     passenger     in   a     vehicle

driven    by    his   nephew      Laron      Battle       (“Laron”)     in       Richmond,

Virginia.       Richmond       Police    Officer        Scott    Campbell        (“Officer

Campbell”) recognized the vehicle from a previous incident and

believed from that encounter that the driver’s license had been

suspended.      Officer Campbell also observed that one of the car’s

brake    lights   was     inoperative.          He   initiated     a   traffic       stop.

During   the    traffic       stop,   Laron      failed     to   produce     a    driver’s

license, registration, or proof of insurance.                       Officer Campbell

then    determined    that      Battle      could     not    lawfully      operate     the

vehicle because his driver’s license also had been suspended.

Officer Campbell, intending to impound the vehicle, had both men

exit the vehicle and called a towing company. Before the traffic

stop was completed, a backup officer, Kevin Hughes (“Officer

Hughes”), also arrived at the scene.

            Officer Campbell knew from his experience and training

that he needed to conduct an inventory search to document the

presence of any high-value personal property or contraband in

the vehicle before it was towed away.                    He told Laron and Battle

they were free to leave, but both men elected to remain on the

scene during the inventory search. Officer Campbell asked Laron

                                            4
if there was anything in the vehicle that the officers needed to

know       about,    and   Laron   replied       “no.”     J.A.      54.     Laron      also

voluntarily consented to a search of the vehicle.

               The      Richmond     Police        Department        (“RPD”)      has     an

established policy relating to the inventory of impounded motor

vehicles.       The policy commands a search of any location within

the vehicle in which personal property or hazardous materials

“may       reasonably      be   found,   including       but   not    limited     to,    the

passenger           compartment,         trunk,       containers,           and      glove

compartment.”           J.A. 27.         In accordance with the RPD policy,

Officer Campbell commenced a systematic search of the vehicle.

               Officer Campbell found a backpack on the backseat of

the vehicle.            When    Officer    Campbell      picked      up    the   backpack,

Battle approached him and identified the bag as his property. 1

Officer      Campbell      then    offered    to    search     the    bag   outside      the

vehicle, where Battle could watch.                  Inside the backpack, Officer

Campbell found a tan envelope containing ten sheets of paper.

Each sheet of paper had two or more images of United States

currency (tens and twenties) printed on it, with the backs of

the notes aligned to match the fronts.                     Officer Campbell seized

       1
       Officer Campbell testified that Battle, somewhat agitated,
“approached at a charge,” although Officer Hughes did not notice
any unusual behavior by Battle.    In any event, to relieve the
tension, Officer Campbell offered to search the backpack outside
the vehicle within view of Battle.



                                             5
the documents and completed his inventory.                          The backpack did not

contain any weapons or hazardous materials.

              Officer Campbell returned the backpack to the vehicle

and asked Battle about the counterfeit notes.                              Battle told the

officer that he had printed the notes using a computer “to see

what it looked like” and “to show it to people.”                                J.A. 62.     At

the    time    of    the       inventory     search,        Officer     Campbell    did    not

realize       that    he       was    authorized        to     effect      an    arrest     for

possession of counterfeit United States currency and he did not

arrest Battle.             The next day, Officer Campbell contacted the

United    States      Secret          Service,        learned    that      he    could     have

arrested Battle, and obtained a warrant for Battle’s arrest.

                                                C.

              The    Fourth          Amendment       generally      requires      police     to

secure a warrant before conducting a search.                          Maryland v. Dyson,

527 U.S. 465, 466 (1999); United States v. Currence, 446 F.3d
554, 556 (4th Cir. 2006).                A warrantless search, however, may be

valid if the search “‘falls within one of the narrow and well-

delineated       exceptions’            to    the      Fourth       Amendment’s      warrant

requirement.”        Currence, 446 F.3d at 556 (quoting Flippo v. West

Virginia, 528 U.S. 11, 13 (1999)).                          An inventory search is one

such    exception         to    the    Fourth        Amendment      warrant     requirement.

South    Dakota      v.    Opperman,         428 U.S. 364,    374   (1976);       United

States v. Banks, 482 F.3d 733, 738-39 (4th Cir. 2007). Thus,

                                                 6
evidence recovered from a lawful inventory search is admissible

in a criminal proceeding.              Opperman, 428 U.S. at 373-75.

               For an inventory search of a vehicle to be lawful, the

vehicle searched must first be in the lawful custody of the

police.        United States v. Murphy, 552 F.3d 405, 412 (4th Cir.

2009).     Here, Battle concedes that Office Campbell had lawfully

stopped his nephew’s car based on the inoperative brake light;

he also had the authority to impound the vehicle.                                Appellant’s

Br. 18.

               If a vehicle is in lawful police custody, then a valid

inventory       search    must    be    conducted        pursuant         to    standardized

police procedures. Its purpose must be to identify and secure

personal       property     inside       the     vehicle       and        not    to     gather

incriminating evidence against the vehicle’s occupants.                                United

States v. Brown, 787 F.2d 929, 932 (4th Cir. 1986); see also

Colorado       v.   Bertine,      479 U.S. 367,       372    (1987)       (“inventory

procedures serve to protect an owner’s property while it is in

the custody of the police, to insure against claims of lost,

stolen    or    vandalized       property,       and    to    guard       the   police   from

danger”);       Florida    v.     Wells,     495 U.S. 1,     4    (1990)      (“[t]he

individual police officer must not be allowed so much latitude

that     inventory       searches      are   turned      into       ‘a     purposeful     and

general     means    of     discovering        evidence        of    crime’”)         (quoting

Bertine, 479 U.S. at 743).                   The existence of a standardized

                                             7
police procedure may be proven by reference to either written

rules and regulations or testimony regarding standard practices.

United States v. Matthews, 591 F.3d 230, 235 (4th Cir. 2009).

“‘A    single    familiar      standard      is     essential         to    guide    police

officers, who have only limited time and expertise to reflect on

and balance the social and individual interests involved in the

specific circumstances they confront.’”                       Illinois v. Lafayette,

462 U.S. 640, 647 (1983) (quoting New York v. Belton, 453 U.S.
454, 458-60 (1981)).

            The RPD has a written set of standard procedures for

seizing and towing vehicles, spelling out the procedures for

inventory   searches      of     seized    vehicles.           J.A.    25-37.        Battle

argues   that    the    inventory    search        here       was   not    valid    because

Officer Campbell deviated from these procedures.                          We disagree.

            Under      “Towing    and     Storage        of    Vehicles      for    Traffic

Violations,” the RPD policy establishes standard procedures to

be    followed   prior    to     towing.          Section       II.C.2      states:       “The

officer shall inventory for all valuables left in the vehicle.

Any    money,    drugs,    weapons      or       other    valuable         item    such    as

jewelry, tools, etc., excluding clothes, shall be turned in to

Property and Evidence Unit.”              J.A. 27.            Here, Officer Campbell

did just that:         he took inventory of all valuables left in the

vehicle, while conducting the inventory in a methodical manner,

from left to right, front to back.

                                             8
          Battle argues that Officer Campbell deviated from the

RPD policy because he failed to afford either himself or Laron

an opportunity to remove any valuables from the vehicle before

conducting an inventory search.         For support that the RPD policy

requires officers to allow passengers to remove valuables before

towing, Battle points to Section III.B.2.b of the RPD policy,

which provides that, “Prior to towing, the officer shall . . .

Ask the owner or operator of the vehicle to remove, if possible,

all valuables from the vehicle prior to impoundment . . .”            J.A.

26-27.   Even   if   we   credit   Battle’s   reading   of   the   policy,

Officer Campbell was not required to follow the RPD procedures

word-for-word. 2 Items seized during a legal inventory search may

be admissible as evidence because “reasonable police regulations


     2
       It is worth noting that the language Battle relies on in
the RPD policy in support of his argument that Officer Campbell
was absolutely required to turn over the backpack to him before
(or in lieu of) searching it also supports the government’s view
that the policy simply allowed Battle to reclaim his backpack
after the inventory search, but before the vehicle was towed.
The policy states, “[p]rior to towing, the officer shall . . .
[a]sk the owner or operator of the vehicle to remove, if
possible, all valuables from the vehicle prior to impoundment .
. .” J.A. 26-27 (alterations and emphases added). The specific
language of the policy does not require an officer to allow the
passengers to retrieve their valuables before the inventory
search.
     Manifestly, allowing a motorist to retrieve containers
before the completion of an inventory search would defeat one of
the purposes of the search: the protection of an officer. See,
e.g., United States v. Murphy, 552 F.3d 405, 408 (4th Cir. 2009)
(officer found a “dagger-type weapon” in a duffle bag during an
inventory search of a vehicle).


                                    9
relating    to     inventory     procedures          administered         in     good      faith

satisfy    the     Fourth    Amendment,       even     though      courts      might       as   a

matter of hindsight be able to devise equally reasonable rules

requiring    a     different    procedure.”            Bertine, 479 U.S.     at   374

(emphasis         added);     see     also          Banks, 482 F.3d        at     739

(“[s]tandardized search procedures must be ‘administered in good

faith’     for     their    attendant      searches         to    satisfy       the     Fourth

Amendment”)       (quoting     Bertine, 479 U.S.    at     376).        The    Fourth

Amendment is satisfied so long as Officer Campbell conducted the

inventory search and followed the procedures in good faith.

             We     conclude     without       hesitation          that      the      district

court’s finding and conclusion that Officer Campbell properly

conducted the inventory search should be affirmed. In conducting

his search, Officer Campbell did not rummage for evidence of

crimes.    Rather,     he     acted   in    good      faith       as   he    undertook          to

identify, secure and protect valuable property. The discovery of

the backpack and the counterfeit notes within the envelope in

the backpack was an unsurprising result of the inventory search,

and   in    fact,     shows    that     the     search       that      Officer        Campbell

conducted served its lawful purpose. 3                 Therefore, because Officer



      3
       The propriety of Officer Campbell’s examination of the
contents of the envelope is made plain if one hypothesizes that
the counterfeit notes had been “real money.” It would not be
surprising to discover that individuals might secret cash in
(Continued)
                                           10
Campbell    conducted       the    inventory       search      following     the    RPD

standard    procedures,          the    district     court       correctly       denied

Battle’s motion to suppress evidence of the counterfeit notes

found in his backpack during the search.



                                         III.

            Battle        also    challenges       his      60-month       concurrent

sentences      on   the     manufacturing        counts,       arguing    that     they

constitute multiple sentences for the “same crime.” The question

of   whether    charges      in    an   indictment       are    multiplicitous       is

generally reviewed de novo.               United States v. Leftenant, 341
F.3d 338, 343 (4th Cir. 2003).                 Because Battle failed to raise

the issue in district court, however, our review is only for

plain error.        Fed. R. Crim. P. 12(e); United States v. Dawson,

587 F.3d 640, 648 (4th Cir. 2009).                Thus, Battle must show that

(1) an error occurred, (2) that the error was plain, and (3)

that the error substantially affected his rights.                    United States

v. Bennafield, 287 F.3d 320, 323 (4th Cir. 2002).                        We find that

the district court did not commit error at all when it imposed

concurrent sentences on Battle for five counts of manufacturing

counterfeit notes.



envelopes that are placed in backpacks that are placed in motor
vehicles.



                                          11
               We have held that the imposition of multiple sentences

is improper when the counts of conviction amount to one unit of

prosecution.         Bennafield, 287 F.3d at 322-34; United States v.

Dunford, 148 F.3d 385, 389-90 (4th Cir. 1998).                                 Battle argues

that Leftenant barred his conviction and sentencing on multiple

counts    in    this      case       because      his       convictions       were    based       on

possession of all the currency at a single time and in a single

place, i.e., during the February 28, 208, traffic stop.

               Battle’s       reliance           on    Leftenant        is    misplaced.          In

Leftenant, we found that the defendant could not be charged with

six   separate        counts         of     possession          of   counterfeit          currency

because      the     items      of        contraband        were     seized    on     a     single

occasion. 341 F.3d at 347-48.                   The decision was based on the

premise that possession of multiple counterfeit notes at one

time was no different from possession of multiple packages of

drugs or multiple firearms.                      Id. at 348; see also Bennafield,
287 F.3d     at    232-24      (holding        that       a   defendant     could       only    be

convicted       of    a   single           act   of        possession    for    simultaneous

possession of multiple packages of cocaine); Dunford, 148 F.3d

at 389-40 (holding that a defendant could only be convicted of a

single act of possession for multiple firearms that were seized

from one location at the same time).

               Unlike     the    defendant            in    Leftenant,       Battle       was    not

charged      with     possession           of    counterfeit          currency,       but       with

                                                 12
manufacturing counterfeit currency.                          J.A. 8-6 (“At some point

prior to on or about February 28, 2007 . . . Antonio Edward

Battle, with intent to defraud, did falsely make, counterfeit,

and    forge    obligations      of       the    United      States,      that        is    falsely

made, forged, and counterfeited Federal Reserve Notes in the

denominations         set    forth    below,         each     constituting        a        separate

charge in this indictment . . .”).                     Battle was charged with five

counts    of    manufacturing         —    one       count    for   each       serial        number

denomination of the notes found in his backpack.                               The offense of

manufacturing         counterfeit         currency      under       18    U.S.C.       § 471        is

distinct       from    the    possession         of    counterfeit            notes    under        18

U.S.C. § 471.           Evidence that each note with a unique serial

number was different established that the notes with different

serial numbers required separate manufacturing acts by Battle.

The    government      was    also    very        careful      to   charge       Battle           with

manufacturing         only   groups       of     counterfeit        notes       identified          by

unique denominations and serial numbers — not with each note

recovered.       Since the manufacturing charges were for notes that

could be uniquely set apart by different serial numbers, each of

the    manufacturing          charges           comprised       a    separate              unit     of

prosecution. Accord United States v. LeMon, 622 F.2d 1022, 1024

(10th Cir. 1980); see also Castaldi v. United States, 783 F.2d
119,    121-23    (8th       Cir.)    (each       denomination           of    postage        stamp

counterfeited was separate violation of statute that made it

                                                13
crime to counterfeit "any postage stamp"), cert. denied, 476
U.S. 1172    (1986).    The   district    court   did   not   err   when   it

sentenced Battle on each count of conviction.



                                      IV.

              For   the   foregoing    reasons,     we    affirm      Battle’s

convictions and sentence.

                                                                      AFFIRMED




                                      14